Exhibit 10.1b CONTINUITY AGREEMENT This Continuity Agreement ("Agreement") is entered into as of December 1, 2009, by and between AGL RESOURCES INC. (the "Company"), on behalf of itself and AGL Services Company (its wholly owned subsidiary and the Executive's employer), and Andrew Evans (the "Executive"). WHEREAS, Executive is presently employed by the Company or one of its subsidiaries in a key management capacity; and WHEREAS, the Company's Board of Directors desires to assure, and has determined that it is appropriate and in the best interests of the Company and its shareholders to reinforce and assure, the continued attention and dedication of certain key executives of the Company and its subsidiaries to their duties of employment without personal distraction or conflict of interest as a result of the possibility or occurrence of a change in control of the Company; and WHEREAS, the Compensation and Management Development Committee of the Company's Board of Directors (the "Committee") has authorized the Company to enter into continuity agreements with those key executives of the Company and its subsidiaries designated by the Committee; and WHEREAS, the Executive is a key executive of the Company or one of its subsidiaries and has been designated by the Committee as an executive to be offered such a continuity agreement with the Company. NOW THEREFORE, in consideration of the foregoing, and of the mutual covenants and agreements of the parties set forth in this Agreement, and of other good and valuable consideration including, but not limited to, Executive's continuing employment with the Company or one of its subsidiaries, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: SECTION 1 DEFINITIONS 1.1."Accrued Benefits" shall mean the Executive's earned but unpaid base salary, Earned and Unused Vacation Pay, unreimbursed business expenses and all other amounts earned by (but not paid to) or owed to Executive through and including the date of the Qualifying Termination. 1.2."Announcement" shall mean a press release issued by the Company announcing the intention to engage in a transaction or event that is expected to result in a Change in Control of the Company as defined hereunder. 1.3."Annual Bonus Amount" shall mean the average of the annual incentive payments actually paid to the Executive under the Company's annual incentive program for the three completed calendar years prior to the calendar year of the Qualifying Termination. 1.4."Board" shall mean the Board of Directors of the Company. 1.5."Cause" shall mean: (a)willful fraud, dishonesty or malfeasance by the Executive in connection with the Executive's employment with the Company or one of its subsidiaries which results in material harm to the Company or one of its subsidiaries; (b)the Executive's continued failure to substantially perform the duties and responsibilities of the Executive's position after written notice from the Company setting forth the particulars of such failure and a reasonable opportunity of not less than thirty (30) business days to cure such failure; or (c)the Executive's plea of guilty or nolo contendere to, or conviction of, a felony. Cause shall be determined by two-thirds of the members of the Committee at a meeting at which the Executive may appear and present his or her position.No act or failure to act on the part of the Executive shall be considered "willful" unless it is done by the Executive in bad faith or without reasonable belief that the Executive's action or omission was in the best interests of the Company or one of its subsidiaries.Any act or failure to act that is based upon authority given pursuant to a resolution duly adopted by the Board, or the advice of counsel for the Company or one of its subsidiaries, shall be conclusively presumed to be done, or omitted to be done, by the Executive in good faith and in the best interests of the Company. 1.6."Change in Control" shall mean the earliest of the following to occur: (a)The date any one person, or more that one person acting as a group (as determined under Treasury Regulation 1.409A-3(i)(5)(v)(B), a "Group"), acquires ownership of stock of the Company that, together with stock held by such person or Group, constitutes more than fifty percent (50%) of the total fair market value or total voting power of the stock of the Company.If any one person or Group is considered to own more than 50% of the total fair market value or total voting power of the Company, the acquisition of additional control of the Company by the same person or Group is not considered to cause a Change in Control of the Company; (b)The date any one person or Group acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person or persons) ownership of stock of the Company possessing thirty-five percent (35%) or more of the total voting power of the stock of the Company; (c)The date a majority of the members of the Board is replaced during any twelve (12) month period by directors whose appointment or election is not endorsed by a majority of the members of the Board before the date of their appointment or election; or (d)The date that any one person or Group, acquires (or has acquired during the twelve (12) month period ending on the date of the most recent acquisition by such person or persons) assets from the Company that have a total gross fair market value equal to or more than fifty percent (50%) of the total gross fair market value of all assets of the Company immediately before such acquisition or acquisitions.For this purpose, gross fair market value means the value of the assets of the Company, or the assets being disposed of, determined without regard to any liabilities associated with such assets. It is intended that there will be a Change in Control under this Agreement only to the extent such event or transaction would constitute a "change in control event" as such term is defined in Treasury Regulation Section 1.409A-3(i)(5) and thus the provisions of the definition of Change in Control shall be applied and interpreted consistent with the provisions of such Treasury Regulation, as amended from time to time; recognizing however, that the definition of Change in Control in this Agreement may be more restrictive in certain respects than the definition contained in Treasury Regulation Section 1.409A-3(i)(5). 1.7."Code" shall mean the Internal Revenue Code of 1986, as amended. 1.8."Company" shall mean AGL Resources Inc., or a successor thereto. 1.9."Consummation of a Change in Control Transaction" shall mean the earlier of the date on which a person or Group first becomes the beneficial owner of the requisite number of securities of the Company described in Sections 1.6(a) or (b), the date as of which a majority of the Board has been replaced, as described in Section 1.6(c), or the date on which the person or Group acquires the requisite percentage of Company assets, as described in Section 1.6(d). 1.10."Coverage Period" shall mean the period beginning on the earlier of (a) the date of an Announcement, (b) the date of a Change in Control, or (c) the date of the Consummation of a Change in Control Transaction, and ending on the earlier of (i) the second anniversary of the date of the Consummation of a Change in Control Transaction, (ii) if applicable, the date the Company publicly announces it is abandoning the transaction or event that was the subject of an Announcement, or (iii) if applicable, the date the Company publicly announces it is abandoning the transaction that constituted a Change in Control pursuant to Section 1.6(b). 1.11."Disability" shall mean, for purposes of this Agreement, the Executive's absence from the full-time performance of the Executive's duties pursuant to a determination made in accordance with the procedures established by the Company in connection with the Company's long-term disability benefits plan (as in effect as of the earliest of the date of the Announcement, the date of a Change in Control or the date of the Consummation of a Change in Control Transaction) that the Executive is disabled as a result of incapacity due to physical or mental illness. 1.12."Earned and Unused Vacation" shall mean the difference between (a) Earned Vacation (as hereinafter defined), and (b) the actual number of hours of vacation taken by the Executive from January 1 of the calendar year in which the Qualifying Termination occurs through and including the date of the Qualifying Termination; provided that if the difference between (a) and (b) is a negative number, then Executive's Earned and Unused Vacation shall be deemed to be zero. 1.13."Earned and Unused Vacation Pay" shall mean the product of (a) the Executive's annual rate of base salary in effect on the date of the Qualifying Termination divided by 2080, and (b) the hours of Executive's Earned and Unused Vacation. 1.14."Earned Vacation" shall mean the product of (a) the aggregate number of hours of vacation which Executive is entitled to take during the calendar year in which the Qualifying Termination occurs, and (b) the quotient obtained by dividing (i) the number of calendar days from January 1 of the year in which the Qualifying Termination occurs through and including the date of the Qualifying Termination, by (ii) 1.15."Effective Date" shall mean December 1, 2009. 1.16."Good Reason" shall mean the occurrence of one or more of the following without the Executive's express written consent: (a)any material diminution in the Executive's position, duties or responsibilities with the Company or any change that would constitute a material adverse alteration in the Executive's duties, responsibilities or other conditions of employment, from those in effect as of the earliest of the date of the Announcement, the date of a Change in Control or the date of the Consummation of a Change in Control Transaction; provided, that, it will be deemed that for this purpose it would be a material diminution in the Executive's position, duties or responsibilities with the Company if the Executive retains the same title or position with the Company but the Company was not a public company and the Executive did not have the same title or position at the ultimate public parent of the Company; (b)except for a diminution which is consistent with such a diminution for all other executives at a comparable level, any material diminution in the Executive's rate of annual base salary or annual incentive compensation opportunity (i.e., annual cash bonus opportunity under the Annual Incentive Plan or a successor plan) from the rate of annual base salary and annual incentive compensation opportunity in effect as of the earliest of the date of the Announcement, the date of a Change in Control or the date of the Consummation of a Change in Control Transaction; (c)any action or inaction that constitutes a material breach by the Company of any agreement under which the Executive provides services to the Company; or (d)any material change in the geographic location at which the Executive must perform services for the Company, which the Company has determined is a change in the Executive's primary employment location to a location which is in excess of fifty (50) miles from the Executive's primary employment location as of the earliest of the date of the Announcement, the date of a Change in Control or the date of the Consummation of a Change in Control Transaction. 1.17."Prorated Annual Bonus" shall mean a payment equal to the product of (a) times (b), where (a) is the greater of the (i) target annual incentive payment (i.e., annual cash bonus opportunity under the Annual Incentive Plan or a successor plan) for the calendar year of the Qualifying Termination, or (ii) actual annual incentive payment which would be paid to the Executive for the calendar year of the Qualifying Termination based on actual performance through the date of the Qualifying Termination, and (b) is a fraction, the numerator of which is the number of days in the calendar year in which the Qualifying Termination occurs that the Executive was employed by the Company or one of its subsidiaries, and the denominator of which is 365. 1.18."Qualifying Termination" shall mean the occurrence of any one or more of the following events: (a)the termination of Executive's employment by the Company or its subsidiary, as applicable, without Cause; or (b)Executive's termination of his or her employment with the Company or its subsidiary, as applicable, for Good Reason. A Qualifying Termination shall not include a termination of Executive's employment by reason of the Executive's death, the Executive's Disability, the Executive's termination of his or her employment without Good Reason, or the termination of the Executive's employment for Cause.To qualify as a termination for
